Action by Michael M. Sorg against D.E. Royal for injuries sustained as a result of defendant's negligence. From a judgment entered on allegedly inadequate verdict in his favor, plaintiff appeals.
Judgment reversed for new trial upon question of damages.
On this appeal the contention is made that the jury's verdict for the plaintiff-appellant in the sum of $1,500.00 is inadequate to compensate him for permanent injuries, expenses, loss of earnings and bodily pain and suffering. The plaintiff-appellant is shown to have been a police officer when injured, earning $195.00 per month, had good health and had served as a police officer for ten years and was 70 years of age. As a result of defendant-appellant's negligence, admitted on the record, the appellant was permanently injured and lost thirteen months' time as a police officer, totalling $2,535.00. Costs of hospitalization and physician's treatment amounted to $986.17, thus the actual losses sustained as a result of the injury amounted to $3,441.17. The jury, for reasons not reflected by the record, by its verdict fixed the losses in the sum of $1,500.00. The law will not permit the whims and caprice of a jury, when considering factual questions, to prevail over a preponderance of the evidence as shown by the record. See Allen v. Powell,152 Fla. 443, 12 So. 2d 378.
Reversed for a new trial upon the sole question of the amount of damages. *Page 318 
TERRELL, THOMAS, BARNS and HOBSON, JJ., concur.
ADAMS, C.J., and SEBRING, J., dissent.